FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FAUSTO TELLEZ-GARCIA,                             No. 09-70741

               Petitioner,                        Agency No. A094-812-530

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Fausto Tellez-Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

factual findings for substantial evidence. Barrios v. Holder, 581 F.3d 849, 854

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Tellez-Garcia’s

withholding of removal claim because Tellez-Garcia failed to establish the harm he

suffered, or fears, from criminal gangs in Mexico is on account of his membership

in a particular social group. See id. at 856 (evidence supported conclusion that

gang victimized the petitioner for economic and personal reasons rather than on

account of a protected ground); Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”); see also Parussimova v. Mukasey, 555

F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, Tellez-Garcia’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70741